          Case 1:11-cr-00936-RJS Document 143 Filed 06/14/21 Page 1 of 1



                              DOAR RIECK KALEY & MACK
                                       ATTORNEYS AT LAW



JOHN DOAR (1921-2014)                                                            ASTOR BUILDING
WALTER MACK                                                                        7TH FLOOR
                                                                                 217 BROADWAY
   OF COUNSEL
JOHN JACOB RIECK, JR.                                                        NEW YORK, N.Y. 10007-2911
JOHN F. KALEY
                                                                              TELEPHONE: (212) 619·3730
DAVID RIVERA
                                                                              FACSIMILE: (212) 962-5037
MICHAEL MINNEFOR
                                                                                e-mail: firm@doarlaw.com
                                                                                website: www.doarlaw.com

                                                                June 11, 2021
                                    Defense counsel's request is granted. IT IS HEREBY
                                    ORDERED THAT the VOSR hearing scheduled for June
                                    25, 2021 is ADJOURNED to July 2, 2021 at 10:00 a.m.
Via ECF Filing                      in Courtroom 15A at the Daniel Patrick Moynihan
Hon. Richard J. Sullivan            Courthouse, 500 Pearl Street, New York, New York,
United States Court of Appeals      10007.
 for the Second Circuit
40 Foley Square
New York, New York 10007                       06/11/21

                              Re: United States v. Casimir Griffin
                                  Docket No. 11 Cr. 936 (RJS)

Dear Judge Sullivan:

       I was appointed to represent Casimir Griffin in the above-referenced matter. A hearing
on the VOSR specifications presently is scheduled for June 25, 2021. I write now with the
consent of the Government to request that the hearing be adjourned to July 2, 2021 or July 1,
2021 (in the morning), which I understand might be available dates and times on the Court’s
calendar.

        The reason for this request is that the Government earlier today proposed a disposition
which I need to discuss in person with Mr. Griffin. Today I will schedule an appointment to
meet with Mr. Griffin at the MDC as early next week as possible. I have discussed adjourning
the hearing with AUSA Maimin and, in our respectful view, it makes sense not to prepare for a
hearing (the Government’s date to produce hearing materials is Tuesday, June 15th) if there is the
possibility of a disposition.

        Thank you for the Court’s consideration of the within application.

                                                            Respectfully submitted,


                                                            John F. Kaley

cc: AUSA Michael Maiman and USPO Erica Cudina (via ECF filing and email)
